Citation Nr: 1541900	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as a result of exposure to herbicides and other toxic chemicals.

2.  Entitlement to service connection for headaches, to include as secondary to a brain tumor.

3.  Entitlement to service connection for a hip disability, to include as secondary to medications used to treat a brain tumor and a back disability.

4.  Entitlement to service connection for blurred vision, to include as secondary to a brain tumor and headaches.

5.  Entitlement to service connection for a back disability, to include as secondary to a brain tumor.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2012, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the hearing is of record.

This case was most recently remanded in April 2013 for further development.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to service connection for a brain tumor, hip disability, blurred vision, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's blurred vision was not manifest during service and is unrelated to service.


CONCLUSION OF LAW

Blurred vision was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in March 2011, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Veteran also testified at a hearing before the undersigned acting Veterans Law Judge (VLJ) in December 2012.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his blurred vision disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those obtained pursuant to the Board's remands), and the Veteran's written assertions.  In this regard, the Board notes that pursuant to the April 2013 remand in an April 2013 letter, VA requested the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each private provider or obtain the information himself.  However, the Veteran did not return the completed authorizations or provide the requested treatment records.

The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the Veteran's failure to provide completed authorizations to request and obtain pertinent private treatment records, the Board had no choice other but to decide the blurred vision claim based on the evidence currently of record.  No further development is therefore warranted.

Next, a relevant VA examination and opinion was obtained in September 2013 pursuant to the Board's April 2013 remand.  In sum, the Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has blurred vision which is related to his service or to his nonservice-connected brain tumor.

The service treatment records (STRs) include a July 1981 report which reflects complaints of blurred vision.  However, the records are void of any diagnosed eye disability.

In December 2012, the Veteran testified that he suffered from blurred vision prior to his brain tumor diagnosis.  He also testified that the blurred vision was associated with his headaches.

On September 2013 VA eye conditions Disability Benefits Questionnaire (DBQ) examination, he stated that he first noticed the blurred vision on eye examination in 2006.  He stated that he was hit in the left eye in 2006 by a mechanic nut and was treated with drops at a non-VA provider.  The examiner diagnosed blurred vision since 2007.  The examiner diagnosed blurred vision which he opined is not the result of the Veteran's brain tumor or headaches or aggravated by Veteran's brain tumor or headache based on the rationale that it is related to the normal process of aging.  She also diagnosed corneal scars , lattice degeneration with small holes, and mild macula puckering/scar which she opined were not due to the Veteran's brain tumor or headaches. 

The Board finds that the claim must be denied.   For reasons cited above, the service and post-service evidence provide particularly negative evidence against this claim.

The Board has taken the contention that Veteran's claimed blurred vision is related to his service very seriously (this was the basis of the Board remand in order to address this medical).  In this regard, the Board finds that the VA medical examination and opinion provides highly probative evidence against the claim.  After reviewing the Veterans claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran's blurred vision (and other diagnosed eye conditions) was not related to his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of blurred vision or any other eye disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.

ORDER

Service connection for blurred vision is denied.


REMAND

The Veteran contends that he has a brain tumor due to possible exposure to Agent Orange during service in Hawaii while handling cargo nets and slings that contained items which came directly from the Republic of Vietnam.

In a July 2013 memorandum, a U.S. Army and Joint Services Records Research Center (JSRRC) coordinator made a formal finding of a lack of information required to corroborate a claim for service connection for a brain tumor, to include as a result of exposure to herbicides and other toxic chemicals.  She noted that an April 2013 letter was sent to the Veteran asking him to provide additional information regarding his alleged exposure to herbicides, but he failed to respond to the request.


While service connection for a brain tumor due to herbicide exposure is unsupported by the record, service connection on a direct basis must still be considered.

In this regard, pursuant to the Board's April 2013 remand the Veteran underwent a September 2013 VA neurological DBQ examination at which time the examiner opined that given the malignant nature of the brain tumor it is unclear if it evolved during the Veteran's service.  He left service in 1982 and was diagnosed in 1993.  The examiner therefore commented that this association appeared unlikely, however, it could not be reliably commented on without resorting to speculation.  The examiner further noted that while the claims folder included a statement from his physician regarding his astrocytoma and its treatment, detailed records regarding diagnosis and management could not be located.

Because the VA examiner did not provide any reasoning as to why such an opinion would be speculative, for instance whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, the September 2013 opinion is found to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.) A new examination/opinion is required.

The Veteran also contends that he has a back disability that is related to pulling on a cargo net or sling during service.  Alternatively, he contends that he has a back disability secondary to his brain tumor.

Pursuant to the Board's April 2013 remand, in September 2013 the Veteran was also afforded a VA back DBQ examination at which time the examiner diagnosed very mild age-related disc degeneration since 2013 which the examiner opined was less likely than not incurred in or caused by his service based on the rationale that there is no indication of back problems in the STRs.  However, the STRs include a September 1978 report which reflects that he strained his back after lifting a heavy object and was placed on light duty for 48 hours.

As such, the examiner's negative opinion regarding the Veteran's back disability appears to be inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no record of a back disability or complaints during service.  Accordingly, the September 2013 VA examination is inadequate for adjudication purposes.  See Barr, 21 Vet. App. 303.

The examiner related the Veteran's left hip disability and headaches to his nonservice-connected brain tumor.  As the resolution of the claim for service connection for a brain tumor is determinative of the left hip disability and headaches claims, the issues are inextricably intertwined, and the left hip and headaches issues must also be remanded.  See Henderson v. West, 12 Vet. App.  11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  If possible (but not required), return the claims folder to the examiner that provided the September 2013 examination report and opinion in order to obtain an addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Based on a review of the record, with regard to the Veteran's brain tumor, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service, to include any exposure to herbicides and/or chemicals.

With regard to the Veteran's back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current back disability was incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the incurrence of any back disability, including the September 1978 service treatment record which documented a strained back.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current back disability is proximately due to or was aggravated by the Veteran's brain tumor, to include the use of high dose steroids?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, an appropriate period of time should be allowed for response, and the case should thereafter to returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


